Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                October 01, 2015

The Court of Appeals hereby passes the following order:

A15A2145. IN THE INTEREST OF S.P., A CHILD

      The appeal in this case was docketed on July 15, 2015. Appellant’s brief and
enumeration of errors were due on August 4, 2015. By order dated September 4,
2015, the Court ordered Appellant to file to file his or her brief no later than
September 14, 2015. As of the date of this Order, Appellant’s brief and enumeration
of errors have not been filed. Accordingly, this appeal is hereby dismissed as
abandoned. See Court of Appeals Rule 23 (a); Reese v. State, 216 Ga. App. 773 (456
SE2d 271) (1995).



                                      Court of Appeals of the State of Georgia
                                                                           10/01/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.